DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments directed to the Unity of Invention filed on 20 September 2021 have been fully considered and are persuasive. The requirement for Unity of Invention has been withdrawn. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2019 and 4 August 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 set forth that the hardness is measured “after the steel tube is formed into a stabilizer and is subjected to quenching and tempering treatment” without defining the nature of this treatment. As currently presented, the steel tube has not been formed as a stabilizer and has not been subjected to the quenching and tempering treatment. Various quenching and tempering treatments alter the properties of the tube, including the hardness values. For example, a quenching and tempering treatment may result in a particular hardness falling within the claimed range while another may result in a particular hardness falling outside of the claimed range. It is unclear if such a product would fall within this claim limitation. 
Claims 1 and 6 sets forth the limitation that the electric resistance welded steel tube “exhibits excellent fatigue resistance after being formed into a stabilizer and subjected to quenching and tempering treatment.” This limitation renders the claim indefinite. Initially, the same arguments discussed above regarding the Vickers hardness after quenching and tempering treatment apply to the fatigue resistance. It is further unclear what would constitute excellent fatigue resistance versus what would not constitute excellent fatigue resistance.

Claims 2-3, 7-8, and 11-12 depend from claims 1 and 6 and incorporate the limitations therein. These dependent claims are rejected for the reasons set forth above in regards to the independent claims 1 and 6.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2015/0176101 is directed to a hollow stabilizer having an excellent fatigue property and higher strength compared to the conventional ones has a chemical composition containing 0.26% to 0.30% of C, 0.05% to 0.35% of Si, 0.5% to 1.0% of Mn, 0.05% to 1.0% of Cr, 0.005% to 0.05% of Ti, 0.0005% to 0.005% of B, and 0.0005% to 0.005% of Ca, wherein; Al, P, S, N, and O are limited to 0.08% or less, 0.05% or less, less than 0.0030%, 0.006% or less, and 0.004% or less, respectively, a remainder of the chemical composition consists of Fe and unavoidable impurities. (Abstract) The depth of the decarburized layer generated at the inner surface of the steel pipe for a hollow stabilizer can be reduced to 20 μm or less by, for example, supplying water to the outer surface of the steel pipe obtained by subjecting the electric resistance-welded steel pipe to diameter-reduction hot rolling and adjusting the cooling rate during passage through the dual phase range to 5° C./s or more. (¶70) 
As discussed in Applicant’s response submitted on 20 September 2021, this reference fails to set forth a skin pass rolling or hot stretch-reducing rolling finish temperature that are necessary to result in the claimed features, in particular the inner surface roughness and the yield 
The product of this reference utilizes a different means of reducing the decarburized layer. In particular, the applying water with a diameter-reduction hot rolling and adjusted cooling rate is different from the method necessary and set forth within the instant application that results in the claimed features of the tube, in particular the inner surface roughness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784